MEMORANDUM
BODY, District Judge.
Relator commenced this habeas corpus action on December 29, 1967. This Court then issued an order to show cause on July 30, 1968, following which the Superior Court of Pennsylvania granted relator the right to appeal nunc pro tunc from the judgment of sentence in his state court conviction.1 As a result of the Superior Court’s action, this Court entered an order on September 27, 1968 denying relator’s petition for a writ of habeas corpus.
The relator subsequently filed a motion herein seeking transfer to a place near Philadelphia for the purpose of prosecuting his state court appeal. That motion was denied in my opinion and order of November 26, 1968. On January 2, 1969 the relator filed a petition for release pending his state court appeal,2 which this Court treated as a petition *223for a writ of habeas corpus and denied in its opinion and order of January 23, 1969.
Presently before the Court for consideration is relator’s latest motion, filed December 24, 1969, for the appointment of counsel to prosecute his state court appeal. He acknowledges in his petition that Judge Jamieson of the Quarter Sessions Court appointed counsel for him on November 22, 1968. He alleges, however, that counsel wishes to withdraw and therefore new counsel should be substituted.
This Court has no jurisdiction over the appointment or substitution of counsel to prosecute relator’s state court appeal. That is a matter which is entirely within the control of the state courts, and more particularly Judge Jamieson who appointed relator’s present counsel. Accordingly, the motion will be denied.

. Bills of Indictment Nos. 1290, 1291, 1292, 1293 of May Sessions 1965, Court of Quarter Sessions, Philadelphia County, Pa.


. Civil Action No. 69-10.